Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
In the recent case of Ray v Beacon Hudson Mtn. Corp. (88 NY2d 154, 156), Judge Titone, speaking for a unanimous Court, stated: "In determining whether the common-law requirement of 'continuity of possession’ has been met in an adverse possession claim to an estate in land, a court should consider not only the adverse possessor’s physical presence on the land but also the claimant’s other acts of dominion and control over the premises that would appropriately be undertaken by owners of properties of similar character, condition and location. Thus, we conclude that plaintiffs’ occupancy of the summer cottage in a now-defunct resort town for one month during the summer, coupled with their regular efforts taken to secure and improve the premises and to eject trespassers during their absences for the 10-year statutory period while all neighboring structures collapsed due to vandalism or abandonment, satisfied the element of continuous actual possession.”
This statement is, mutatis mutandis, substantially analogous to our current situation.
Further on in his opinion, Judge Titone states "[P]laintiffs’ installation of utilities and over-all preservation of the cottage, a permanent and substantial structure, in a veritable ghost town, for the duration of the statutory period demonstrates continuous, actual occupation of land by improvement.” (Supra, at 161.)
In the case at bar, there is no doubt that the plaintiffs made improvements and attempted to preserve the buildings involved in an area that could be considered the equivalent of a "ghost town”. Moreover, as in the Ray case, where the occupation was for only one month during the summer, we have *625intermittent occupation by various people who are a part of a cohesive group.
In 1977 and 1978, by in rem proceedings, the City acquired title to the four buildings in question. As the IAS Court found at the hearing it conducted, by the early 1980’s the buildings had become a "neighborhood hazard, housing drug activity, litter and trash”. The City having defaulted on its obligation to maintain order and ensure tranquility, the plaintiffs moved into the vacant buildings.
The City now indicates that it is prepared to gut the buildings and rehabilitate the neighborhood with private funds and Federal tax credits after having failed to do so for many years. This may be a consummation to be wished but not necessarily a firm result. In the interim, the preliminary injunctive relief granted by the IAS Court should be continued, preventing a warrant of eviction, until such time as there can be a definitive conclusion as to the claim that the plaintiffs have adverse possession.